Order entered July 24, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01719-CV

            TENET HEALTHSYSTEM HOSPITALS DALLAS, INC., Appellant

                                              V.

            NORTH TEXAS HOSPITAL PHYSICIANS GROUP, P.A., Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-00717-2009

                                          ORDER
        The Court has before it appellant’s July 11, 2013 notice of stay having been lifted and

motion to reinstate and for extension of time to file reply brief. The Court GRANTS the motion,

REINSTATES this case, and ORDERS that any reply brief be filed within twenty days of the

date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE